Exhibit 10.5

CABOT CORPORATION

AMENDED AND RESTATED

SENIOR MANAGEMENT SEVERANCE PROTECTION PLAN

WHEREAS, the Board of Directors (the “Board”) of Cabot Corporation, a Delaware
corporation (the “Company”), in recognition that the threat of an unsolicited
takeover or other change in control of the Company may occur which can result in
significant distractions of its key personnel because of the uncertainties
inherent in such a situation; and its determination that it is essential and in
the best interest of the Company and its stockholders to be able to retain the
services of its key personnel in the event of a threat of a change in control of
the Company, and following any change in control, to ensure their continued
dedication and efforts in any such event without undue concern for their
personal financial and employment security, established the Senior Management
Severance Protection Plan (the “Plan”) on January 9, 1998 and amended such Plan
by amendments dated January 12, 2007, December 31, 2008 and January 13, 2012;
and

WHEREAS, the Board of Directors wishes to further amend certain provisions of
the Plan as set forth herein.

NOW, THEREFORE, in order to fulfill the above purposes, the Plan is hereby
amended and restated as set forth herein as of the date set forth herein.

ARTICLE I

ESTABLISHMENT OF PLAN

As of the Effective Date, the Company established the Cabot Corporation Senior
Management Severance Protection Plan (the “Plan”) as set forth in this document.

The Plan is intended to comply with the requirements of Section 409A, including
the transition rules and exemptive relief provisions thereunder, and shall be
construed and administered accordingly. A termination of employment shall not be
deemed to have occurred for purposes of any provision of the Plan providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and the regulations thereunder (after giving effect
to the presumptions contained therein) and, for purposes of any such provision
of the Plan, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service”. Notwithstanding the above, neither
the Company nor any of its officers or directors, nor any other person shall be
liable to any Participant or former Participant, or to any spouse or other
beneficiary of any such Participant or any other person, by reason of the
failure of any benefit hereunder to comply with the requirements of
Section 409A.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

2.1 “Accrued Compensation” means an amount which shall include all amounts
earned, accrued or otherwise payable to a Participant as of the Participant’s
Termination Date but not paid as of such Termination Date including (i) base
salary, (ii) reimbursement for reasonable and necessary expenses incurred by the
Participant on behalf of the Company during the period ending on the Termination
Date, (iii) vacation pay, and (iv) bonuses and incentive compensation.

2.2 “Affiliate” means with respect to any person or entity, any entity, directly
or indirectly, controlled by, controlling or under common control with such
person or entity.

2.3 “Base Salary” means a Participant’s annualized base salary (including any
portion that the Participant may have elected to defer), calculated at the
greater of the rate in effect (i) immediately prior to a Change in Control or
(ii) as of the Participant’s Termination Date.

2.4 “Board” means the Board of Directors of Cabot Corporation.

2.5 “Bonus Amount” means an amount equal to the greater of (A) Participant’s
target bonus amount (including any portion that the Participant may have elected
to defer), if any, under all Short-Term Incentive Plans for the fiscal year in
which the Change in Control occurs or the fiscal year in which the Participant’s
Termination Date occurs, whichever is greater or (B) the highest bonus amount
paid or payable to the Participant (including any portion that the Participant
may have elected to defer) under all Short-Term Incentive Plans in respect of
any of the three fiscal years preceding the fiscal year in which the Change in
Control occurs.

2.6 “Cause” means (a) the willful and continued refusal by the Participant to
perform substantially his or her reasonably assigned duties with the Company
(other than any such failure resulting from his or her physical or mental
incapacity or any such actual, alleged or anticipated failure after the issuance
of a Notice of Termination by the Participant for Good Reason) after a written
demand for substantial performance is delivered to the Participant by the Board,
which demand specifically identifies the manner in which the Board believes that
the Participant has not substantially performed his or her duties, or (b) the
willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this definition (i) no act, or failure to act, on the Participant’s part shall
be deemed “willful” unless done, or omitted to be done, by the Participant

 

2



--------------------------------------------------------------------------------

not in good faith and without reasonable belief that his or her action or
omission was in the best interest of the Company and (ii) good faith errors in
judgment by the Participant shall not constitute Cause or be considered in any
determination of whether Cause exists.

2.7 “Change in Control” means:

(a) An acquisition of any voting securities of the Company (the “Voting
Securities”) by any “Person” as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), together
with all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act) of such person, directly
or indirectly, of securities of the Company representing thirty-five percent
(35%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition (i) by an employee benefit plan (or a trust forming a part thereof)
maintained (A) by the Company or (B) by any corporation or other Person of which
a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Subsidiary”), (ii) by the Company or its Subsidiaries or
(iii) directly from the Company (A) by an underwriter in connection with an
underwritten public offering or private placement, (B) of non-voting convertible
debt or non-voting convertible preferred stock, in either case, until converted
into Voting Securities or (C) by a Person who, in connection with such
acquisition, enters into a standstill agreement with the Company with a duration
of at least two years and pursuant to which such Person agrees to vote the
acquired securities on any matter either at the direction of the Board or in the
same proportion as the Company’s other stockholders vote on the matter;
provided, however, that the expiration of the standstill agreement shall
constitute an acquisition of the Voting Securities then Beneficially Owned by
such Person;

(b) During any period of two years or less beginning on or after January 1,
1998, individuals who at the beginning of such period are members of the Board
(the “Incumbent Board”), cease for any reason to constitute a majority of the
members of the Board; provided, however, that if the election, or nomination for
election by the Company’s common stockholders, of any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (d) of this definition) was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office through either an actual or threatened “Election Contest” (as described
in Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest; or

 

3



--------------------------------------------------------------------------------

(c) Consummation of:

(i) A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty-five
percent (65%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization,

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owning a majority of the Voting Securities of the Surviving
Corporation, and

(C) no Person other than (i) the Company, (ii) any Subsidiary, or (iii) any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, acquires Beneficial
Ownership of thirty-five percent (35%) or more of the combined voting power of
the Surviving Corporation’s then outstanding voting securities;

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the percentage of
shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, if the employment of
a Participant is terminated (i) at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control and who effectuates a Change in Control or (ii) otherwise in
connection with, or in anticipation of, a Change in Control which actually
occurs, then for purposes of this Plan the date of a Change in Control with
respect to that Participant shall be deemed to be the date immediately prior to
the Participant’s Termination Date.

2.8 “Company” means Cabot Corporation, a Delaware corporation.

2.9 “Compensation Committee” means the Compensation Committee of the Board as
such committee may be constituted from time to time.

2.10 “Disability” shall occur if, as a result of a Participant’s physical or
mental incapacity due to illness, accident or otherwise, a Participant shall be
unable to perform his or her duties with the Company.

2.11 “Effective Date” means January 9, 1998, the date the Plan was initially
approved by the Board.

2.12 “Eligible Employee” means each employee of the Company who is a member of
the management Executive Committee or who is designated as an Eligible Employee
by the Compensation Committee.

2.13 “Excluded Termination” has the meaning ascribed to it in Section 4.1(b).

2.14 “Good Reason” means the occurrence after a Change in Control, without the
Participant’s prior written consent, of any of the following events or
conditions:

(a) a change in the Participant’s status, title, position or responsibilities
(including reporting responsibilities) which represents a material adverse
change from his or her status, title, position or responsibilities as in effect
immediately prior thereto; the assignment to the Participant of any duties or
responsibilities which are materially inconsistent with his or her status,
title, position or responsibilities; or any removal of the Participant from or
failure to reappoint or reelect him or her to any of such offices or positions,
except in connection with the termination of his or her employment for
Disability, Cause, as a result of his or her death or by the Participant other
than for Good Reason;

(b) a reduction in the Participant’s rate of annual base salary or target annual
cash bonus, or a material reduction in the Participant’s total compensation;

(c) the relocation of the offices at which the Participant is principally
employed to a location more than twenty-five (25) miles from the location of
such office

 

5



--------------------------------------------------------------------------------

immediately prior to the Change in Control, or the Company’s requiring the
Participant to be based at a location more than twenty-five (25) miles from such
office, except to the extent the Participant was not previously assigned to a
principal location and except for required travel on the Company’s business to
an extent substantially consistent with the Participant’s business travel
obligations at the time of the Change in Control;

(d) the failure by the Company to pay to the Participant any portion of the
Participant’s then current base salary or annual cash bonus or any other
compensation, or to pay to the Participant any portion of an installment of
deferred compensation under any deferred compensation program of the Company in
which the Participant participated, in each case, within fourteen (14) days of
the date such compensation is due and payable in accordance with the terms of
the applicable agreement or plan or applicable law;

(e) any material reduction in the retirement or welfare benefits or other
material benefit or compensation plan made available to the Participant or any
materially adverse change in the terms on which those benefits are made
available;

(f) the failure of the Company to obtain a satisfactory agreement from any
successor, enforceable by the Participant, to assume and agree to honor and
perform the Company’s obligations under this Plan; or

(g) Any purported termination of the Participant’s employment by the Company
which is not effected pursuant to the requirements of Article V.

2.15 “Operating Unit” means any subsidiary, division, or other business unit of
the Company or any Affiliate.

2.16 “Participant” means an Eligible Employee who meets the eligibility
requirements of Article III.

2.17 “Plan” means the Cabot Corporation Amended and Restated Senior Management
Severance Protection Plan.

2.18 “Pro-Rata Bonus” means, with respect to the fiscal year in which a
Participant’s Termination Date occurs, an amount equal to the Bonus Amount
multiplied by a fraction the numerator of which is the number of days that have
elapsed in such fiscal year through the Termination Date and the denominator of
which is 365.

2.19 “Section 409A” means Section 409A of the Internal Revenue of 1986, as
amended from time to time, including the regulations issued thereunder.

2.20 “Short-Term Incentive Plan” means any bonus or incentive compensation plan,
policy, program or other arrangement pursuant to which awards payable in cash
are made to a Participant in respect of an award period of one year or less.

 

6



--------------------------------------------------------------------------------

2.21 “Severance Benefit” means the benefit payable in accordance with Article IV
of the Plan.

2.22 “Termination Date” means the date of termination of a Participant’s
employment as set forth in Article V.

ARTICLE III

ELIGIBILITY

3.1 Participation. For purposes of this Plan (i) each individual who is an
Eligible Employee as of the Effective Date shall automatically be a Participant
under this Plan as of the Effective Date, without further action and (ii) each
individual who becomes an Eligible Employee after the Effective Date shall
simultaneously become a Participant under this Plan as of the date he or she
becomes an Eligible Employee, without further action.

3.2 Duration of Participation. Any individual who is a Participant as of the
occurrence of a Change in Control shall continue as a Participant until the date
on which the Participant has received the entire amount of the Severance
Benefit, if any, payable to such Participant under the Plan. Any individual who
before the occurrence of a Change in Control, is removed from participation in
the Plan by action of the Board of Directors or the Compensation Committee shall
cease to be a Participant under the Plan one year from the date such individual
is removed from participation in the Plan.

ARTICLE IV

SEVERANCE BENEFITS

4.1 Right to Severance Benefit.

(a) A Participant shall be entitled to receive from the Company a Severance
Benefit in the amount provided in Section 4.2 if (i) a Change in Control has
occurred and (ii) within the two (2) year period commencing on the date of the
Change in Control, the Participant’s employment with the Company and its
Affiliates terminates for any reason other than (A) Cause, (B) Disability,
(C) the Participant’s death, (D) a termination initiated by the Participant
without Good Reason or (E) an Excluded Termination.

(b) Sale of Business or Assets. If, following a Change in Control, a
Participant’s employment with the Company and its Affiliates is terminated in
connection with the sale, divestiture or other disposition of any Operating Unit
(or part thereof), such termination shall not be a termination of employment of
the Participant for purposes of the Plan and the Participant shall not be
entitled to a Severance Benefit as a result of such termination of employment,
provided that (i) the Participant is offered employment by the Operating Unit or
the acquiror of such Operating Unit (or part thereof), as appropriate, on terms
and conditions that would not constitute “Good Reason” as defined in
Section 2.14 (substituting the Operating Unit or acquiror for the Company, as
appropriate) and (ii) the Company obtains an agreement from

 

7



--------------------------------------------------------------------------------

such acquiror or the Operating Unit, as appropriate, enforceable by the
Participant, to provide severance pay and benefits (A) at least equal to the
Severance Benefit and (B) payable upon a termination of the Participant’s
employment with the acquiror or the Operating Unit, as appropriate, and its
Affiliates under the same circumstances as they would have been payable under
this Plan substituting the acquiror or the Operating Unit, as appropriate, and
its Affiliates for the Company and its Affiliates (such a termination of
employment is herein referred to as an “Excluded Termination”). In such
circumstances, the Participant shall not be entitled to receive any Severance
Benefit under this Plan whether or not the Participant becomes so employed. This
provision shall not be construed or interpreted so as to give any Participant an
entitlement to any Severance Benefit under any circumstances prior to a Change
in Control or in connection with any termination of employment prior to a Change
in Control.

4.2 Amount of Severance Benefit. If a Participant’s employment is terminated in
circumstances entitling him or her to a Severance Benefit as provided in
Section 4.1, such Participant shall be entitled to the following:

(a) the Company shall pay to the Participant all Accrued Compensation within ten
(10) days after the Participant’s Termination Date;

(b) the Company shall pay to the Participant a Pro-Rata Bonus within thirty
(30) days after the Participant’s Termination Date;

(c) the Company shall pay to the Participant, as severance pay and in lieu of
any further salary for periods subsequent to the Participant’s Termination Date,
in a single payment (without any discount for accelerated payment) within thirty
(30) days after the Participant’s Termination Date, an amount in cash equal to:
(i) if the Participant is the Chief Executive Officer of the Company, three
(3) times the sum of (A) the Participant’s Base Salary and (B) the Participant’s
Bonus Amount; (ii) if the Participant reports directly to the Chief Executive
Officer or is a member of the management Executive Committee (other than the
Chief Executive Officer) or is otherwise designated by the Compensation
Committee as being entitled to receive the same benefit as a member of the
management Executive Committee, two (2) times the sum of (A) the Participant’s
Base Salary and (B) the Participant’s Bonus Amount; and (iii) if the Participant
is not covered by subclause (i) or (ii) above, one (1) times the sum of (A) the
Participant’s Base Salary and (B) the Participant’s Bonus Amount;

(d) For (i) the three (3) year period in the case of a Participant who is the
Chief Executive Officer, (ii) the two (2) year period in the case of a
Participant who reports directly to the Chief Executive Officer or is a member
of the management Executive Committee (other than the Chief Executive Officer)
or is otherwise designated by the Compensation Committee as being entitled to
receive the same benefit as a member of the management Executive Committee, and
(iii) the one (1) year period in the case of any other Participant, in each case
commencing on the Participant’s Termination Date (the “Continuation Period”),
the Company shall continue on behalf of the Participant and his or her
dependents and beneficiaries (i) medical, health, dental and prescription drug
benefits, (ii) long-term disability coverage and (iii) life insurance and other
death benefits coverage. The Company and the Participant will share the cost of
such coverage in the same proportion as immediately preceding the Change in

 

8



--------------------------------------------------------------------------------

Control and any payments by the Company hereunder shall be made on a monthly
basis in accordance with the terms of such plans. The coverages and benefits
(including deductibles, if any) provided under this Section 4.2(d) during the
Continuation Period shall be no less favorable to the Participant and his or her
beneficiaries than the most favorable of such coverages and benefits provided
the Participant and his or her dependents during the 90-day period immediately
preceding the Change in Control or as of any date following the Change in
Control but preceding the Participant’s Termination Date. The obligation under
this Section 4.2(d) with respect to the foregoing benefits shall be limited if
the Participant obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Company may reduce or eliminate the coverage
and benefits it is required to provide the Participant hereunder as long as the
aggregate coverages and benefits of the combined benefit plans is no less
favorable to the Participant than the coverages and benefits required to be
provided hereunder. Any period during which benefits are continued pursuant to
this Section 4.2(d) shall be considered to be in satisfaction of the Company’s
obligation to provide “continuation coverage” pursuant to Section 4980B of the
Internal Revenue Code of 1986, as amended, and the period of coverage required
under said Section 4980B shall be reduced by the period during which benefits
were provided pursuant to this Section 4.2(d);

(e) the Company shall pay or reimburse the Participant for the costs, fees and
expenses of outplacement assistance services (not to exceed fifteen percent
(15%) of the Participant’s Base Salary) provided by an outplacement agency
selected by the Participant;

(f) All business or legal expenses or other reimbursements or in-kind benefits
payable under the Plan that would constitute nonqualified deferred compensation
subject to Section 409A, including any continuation of benefits during the
Continuation Period in Section 4.2(d) and any outplacement services in
Section 4.2(e), to the extent Section 409A is applicable in each case, shall be
subject to the following requirements: (i) they shall be paid during the
specified period or periods set forth in the Plan, but in no event later than
the last day of the taxable year following the taxable year in which such
expenses were incurred by the Participant, (ii) no such reimbursement or
expenses eligible for reimbursement in any calendar year shall in any way affect
the Participant’s right to reimbursement of any other expenses eligible for
reimbursement in any other calendar year, and (iii) the Participant’s right to
reimbursement or in-kind benefits shall not be subject to liquidation in
exchange for any other benefit;

(g) Notwithstanding any other payment schedule provided in the Plan to the
contrary, if the Participant is identified on the date of his separation from
service as a “specified employee” as defined below, then, with regard to any
payment that is considered nonqualified deferred compensation subject to
Section 409A and payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of the Participant’s “separation from
service” and (B) the date of the Participant’s death (the “Delay Period”) to the
extent required under Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section shall be paid to the Participant in a
lump sum, and all remaining payments due under the Plan shall be paid or
provided in accordance with the normal payment dates specified for them therein.
“Specified employee” means a Participant who (i) has a separation from service
in the period beginning July 1 of any given year and ending June 30 of the
following year and (ii) was

 

9



--------------------------------------------------------------------------------

a “key employee” (determined under Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code, applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5) of the Code) at any time during the 12-month period ending on
the March 31 immediately preceding such July 1; provided, however, that such
Participant will be treated as a specified employee hereunder only if on the
date of such Participant’s separation from service, the Company (or any other
corporation treated as a single employer with the Company) is a corporation any
stock of which is publicly traded on an established securities market or
otherwise; and

(h) The Company shall have the right to deduct from all payments and benefits
provided under this Plan any federal, state or local income and/or payroll taxes
required by law to be withheld with respect to such payments.

4.3 Mitigation. The Participant shall not be required to mitigate the amount of
any payment of benefit provided for in this Plan by seeking other employment or
otherwise and no such payment or benefit shall be offset or reduced by the
amount of any compensation or benefits provided to the Participant in any
subsequent employment, except to the extent provided in Section 4.2(d).

4.4 Other Benefits: Non-Exclusivity of Rights. Nothing in this Plan shall
prevent or limit the Participant’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company or
any of its Affiliates and for which the Participant may qualify, nor shall
anything herein limit or reduce such rights as any Participant may have under
any other agreements with the Company or any of its Affiliates; provided,
however, that to the extent the Participant may be entitled under any such other
plan, program or agreement or pursuant to any applicable law or regulation to
benefits of the types enumerated in Section 4.2, the provision of such benefits
pursuant to such other plan, program or agreement or in satisfaction of such
legal requirement shall count toward the Company’s obligation to provide the
enumerated benefits pursuant to this Plan, it being the intention of this Plan
to provide the enumerated benefits at least at the level specified herein, but
not to provide such benefits on a duplicative basis. Nothing herein shall be
deemed to limit, supersede or restrict any rights that any Participant may have
to accelerated vesting of any right or benefit under change in control
provisions of any plan, program, agreement or otherwise.

ARTICLE V

TERMINATION OF EMPLOYMENT

5.1 Termination by Company for Cause. Following a Change in Control, any
termination by the Company of a Participant’s employment for Cause shall be in
accordance with the following procedure. First, a meeting of the Board of
Directors of the Participant’s employer shall be called and held for the purpose
of determining whether there exists Cause for termination. The Participant shall
be given reasonable notice in writing of such meeting and of any facts and
circumstances to be presented to such Board of Directors as constituting Cause,
and shall have an opportunity, together with his or her counsel, to be heard
before such Board of Directors. If such Board of Directors, by resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of such Board of Directors, shall find in good

 

10



--------------------------------------------------------------------------------

faith that Cause exists and that the Participant should be terminated for Cause,
then such findings including the specific facts and circumstances found to
constitute Cause (which shall not include any facts or circumstances not
included in the written notice to the Participant of the meeting) shall be set
forth in such resolution and a copy thereof furnished to the Participant,
together with a written notice from the Company stating that the Participant is
being terminated for Cause. Such notice shall specify the effective date of such
termination, which shall not be less than five (5) business days after the
delivery to the Participant of such resolution and notice. The findings of the
Board of Directors of the Participant’s employer shall have no presumptive
weight in any action to contest the existence of Cause; and no facts or
circumstances other than those set forth in the notice to the Participant of
such Board of Directors meeting that were found by such Board of Directors to
constitute Cause as provided herein may be relied upon by the Company thereafter
as Cause for such termination. Any termination of a Participant’s employment by
the Company other than in accordance with this Section 5.1 shall not be a
termination for Cause.

5.2 Termination by Company for Disability. Following a Change in Control, any
termination by the Company of a Participant’s employment for Disability shall be
in accordance with the following procedure. If as a result of Disability, a
Participant shall have been absent from the performance of his or her duties
with the Company for six (6) consecutive months, and the Participant is unable
to return to his or her duties (on the same basis, full-time or part-time, as
the case may be, as the Participant was working immediately prior to such
absence) even with reasonable accommodations on the part of the Company, the
Company may give the Participant written notice of a proposed termination of the
Participant’s employment for Disability. Such notice shall state that the
Participant shall be terminated for Disability unless the Participant returns to
the performance of his or her duties by a date stated in such notice, which
shall be not less than thirty (30) days after the receipt of such notice by the
Participant. Such termination shall be effective as a termination for Disability
if, and only if, the Company has made all reasonable accommodations required to
permit the Participant to return to work and the Participant has not returned to
the performance of his or her duties (on the same basis, full-time or part-time,
as the case may be, as the Participant was working immediately prior to such
absence) prior to the date therefor stated in such notice, in which case such
date shall be the Termination Date.

5.3 Termination by Participant for Good Reason. Following a Change in Control, a
Participant having Good Reason shall have the right to terminate his or her
employment. In order for a termination for Good Reason to be effective, a
Participant must (a) provide notice to the Company specifying in reasonable
detail the condition giving rise to the Good Reason no later than the
one-hundred and eightieth (180th) day following the occurrence of that
condition; (b) provide the Company a period of thirty (30) days to remedy the
condition; and (c) terminate his or her employment for Good Reason within sixty
(60) days following the expiration of the Company’s period to remedy if the
Company fails to remedy the condition.

5.4 Other Terminations. Any termination, other than for Cause, Disability or
Good Reason, shall not require any particular procedures.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

LIMITATION ON SEVERANCE BENEFITS

6. Excise Tax Limitation.

(a) Notwithstanding anything contained in the Plan to the contrary, to the
extent that the Severance Benefit, either alone or together with any other
payments or benefits that a Participant is entitled to receive or receives would
be subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), the Severance
Benefit shall be reduced (but not below zero) if and to the extent that a
reduction in the Severance Benefit would result in the Participant retaining a
larger amount, on an after-tax basis) taking into account federal, state and
local income taxes and the Excise Tax), than if the Participant received the
entire amount of such Severance Benefit. The Company shall reduce or eliminate
the Severance Benefit, by first reducing or eliminating the portion of the
Severance Benefit which is not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined).

(b) The initial determination of whether the Severance Benefit shall be reduced
as provided in Section 6(a) and the amount of such reduction shall be made at
the Company’s expense by an accounting firm selected by the Company from among
the largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation to the Company and the
Participant within ten (10) days of the Termination Date. If the Accounting Firm
determines that no Excise Tax is payable by the Participant with respect to a
Severance Benefit, it shall furnish the Participant with an opinion reasonably
acceptable to the Participant that no Excise Tax will be imposed with respect to
any such Severance Benefit, and such Determination shall be binding, final and
conclusive upon the Company and the Participant. If the Accounting Firm
determines that an Excise Tax would be payable, the Participant shall have the
right to accept the Determination of the Accounting Firm as to the extent of the
reduction, if any, pursuant to Section 6(a), or to have such Determination
reviewed by an accounting firm selected by the Participant, at the expense of
the Company, in which case the determination of such second accounting firm
shall be binding, final and conclusive upon the Company and Participant.

ARTICLE VII

SUCCESSORS TO COMPANY

7.1 Successors.

(a) This Plan shall be binding upon the Company, its successors and assigns and
the Company shall require any successor or assign to expressly assume and agree
to perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place. The term “Company” as used herein shall include such successors and
assigns. The term “successors and assigns” as used herein shall mean a
corporation or other entity acquiring all or substantially all the assets and
business of the Company whether by operation of law or otherwise.

 

12



--------------------------------------------------------------------------------

(b) Neither this Plan nor any right or interest hereunder shall be assignable or
transferable by a Participant or his or her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Plan shall inure to the benefit of and be enforceable by a Participant’s legal
personal representative.

ARTICLE VIII

DURATION, AMENDMENT AND PLAN TERMINATION

8.1 Duration. This Plan shall continue in effect until terminated in accordance
with Section 8.2.

8.2 Amendment and Termination. Prior to a Change in Control, the Plan may be
amended or modified in any respect, and may be terminated, by resolution adopted
by two-thirds of the Board; provided, however, that no such amendment,
modification or termination, which would adversely affect the benefits or
protections hereunder of any individual who is a Participant as of the date such
amendment, modification or termination is adopted shall be effective as it
relates to such individual unless no Change in Control occurs within one year
after such adoption, any such attempted amendment, modification or termination
adopted within one year prior to a Change in Control being null and void ab
initio as it relates to all individuals who were Participants prior to such
adoption; provided, further, however, that the Plan may not be amended, modified
or terminated, (i) at the request of a third party who has indicated an
intention or taken steps to effect a Change in Control and who effectuates a
Change in Control or (ii) otherwise in connection with, or in anticipation of, a
Change in Control which actually occurs, any such attempted amendment,
modification or termination being null and void ab initio. From and after the
occurrence of a Change in Control, the Plan (i) may not be amended or modified
in any manner that would in any way adversely affect the benefits or protections
provided to any individual hereunder and (ii) may not be terminated until the
later of (a) the second anniversary of the Change in Control or (b) the date
that all Participants who have become entitled to a Severance Benefit hereunder
shall have received such payments in full.

8.3 Form of Amendment. Any amendment or termination of the Plan shall be
effected by a written instrument signed by a duly authorized officer or officers
of the Company, certifying that the amendment or termination has been approved
by the Board.

ARTICLE IX

MISCELLANEOUS

9.1 Legal Fees and Expenses. The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) reasonably
incurred by a Participant as they become due as a result of (a) the
Participant’s termination of employment

 

13



--------------------------------------------------------------------------------

(including all such fees and expenses, if any, incurred in contesting or
disputing in good faith any such termination of employment) or (b) the
Participant seeking to obtain or enforce any right or benefit provided by this
Plan or by any other plan or arrangement maintained by the Company under which
the Participant is or may be entitled to receive benefits upon or following his
or her termination of employment; provided, however, that the circumstances set
forth in clauses (a) and (b) occurred on or after a Change in Control.

9.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Company any obligation to retain any Participant as an employee or
to change any employment policies of the Company.

9.3 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

9.4 Settlement of Claims. The Company’s obligation to make the payments provided
for in this Plan and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, defense, recoupment, or other right which the Company may have
against a Participant or others.

9.5 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of law principles thereof.

In Witness Whereof, the Company has caused this Amended and Restated Senior
Management Severance Protection Plan to be signed by its duly authorized officer
this 9th day of March, 2012 and the undersigned officer certifies that the
Amended and Restated Senior Management Severance Protection Plan has been
approved by a resolution adopted by at least two-thirds of the Company’s Board
of Directors.

 

CABOT CORPORATION By:  

/s/ Robby D. Sisco

  Name:   Robby D. Sisco   Title:   Vice President, Human Resources

 

14